Citation Nr: 0736698	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include rhinitis.

2.  Entitlement to an initial compensable evaluation for 
tinea pigmentosa.

3.  Entitlement to an initial compensable evaluation for a 
residual scar due to removal of a cyst from the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right hand osteoarthritis for the period prior to 
June 26, 2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left hand osteoarthritis for the period prior to 
June 26, 2002.

6.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the long finger of the right hand 
for the period from June 26, 2002.

7.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the index finger of the right hand 
for the period from June 26, 2002.

8.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the long finger of the left hand for 
the period from June 26, 2002.

9.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the index finger of the left hand 
for the period from June 26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military service from September 
1967 to December 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to service connection for 
sinusitis, hearing loss, heart problems, and reduced lung 
capacity.  
The RO also granted entitlement to service connection and 
assigned noncompensable (zero percent) ratings for arthritis 
of both hands, residuals of removal of a cyst from the left 
knee, and tinea pigmentosa.

In February 1997, the veteran had a personal hearing at the 
RO; a transcript of the hearing is of record.

In January 1999, the Board remanded the matters on appeal to 
schedule a requested hearing before a Veterans Law Judge at 
the RO.  Thereafter, in June 2000, the veteran testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO.  A copy of the transcript of that hearing is of 
record.  In September 2000, the Board remanded the matters on 
appeal for additional development.

In a September 2002 decision, the Board denied service 
connection for a cardiovascular disability, for sinusitis, 
for reduced lung capacity, and for reduced visual acuity.  In 
September 2002, the Board undertook additional development 
for the issues of entitlement to increased ratings for 
osteoarthritis of the right hand, osteoarthritis of the left 
hand, left knee residual scar, and tinea pigmentosa, based on 
initial awards pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect. 

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Partial Remand was filed in July 2003.  In 
a August 2003 Order, the Court vacated the part of the 
September 2002 Board decision that denied service connection 
for a cardiovascular disability and for sinusitis, to include 
rhinitis, and remanded the matters to the Board for 
readjudication.  

In October 2003, the Board remanded the issues of entitlement 
to increased ratings for the veteran's service-connected hand 
and skin disabilities for further development.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Thereafter, in March 2004, the Board remanded the issues of 
service connection for a cardiovascular disability and for 
sinusitis, to include rhinitis, to the RO via the Appeals 
Management Center (AMC) for additional development.  

In a May 2007 rating decision, the RO granted entitlement to 
service connection for a cardiovascular disability 
characterized as mitral and tricuspid value regurgitation and 
assigned a noncompensable (zero percent) rating, effective 
from January 1, 1994.  As this decision is a full grant of 
benefits on appeal, the issue of entitlement to service 
connection for a cardiovascular disability is not before the 
Board. 

The issues of entitlement to increased evaluations for left 
knee scar, tinea pigmentosa, right hand osteoarthritis, left 
hand osteoarthritis, arthritis of the long finger of the 
right hand, arthritis of the index finger of the right hand, 
arthritis of the long finger of the left hand, and arthritis 
of the index finger of the left hand are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

As previously instructed in the September 2000 Board remand 
as well as the September 2002 Board decision, the Board again 
refers the issue of entitlement to service connection for a 
deviated nasal septum to the RO for appropriate action and 
initial adjudication. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for sinusitis, to 
include rhinitis, on appeal has been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the veteran does not have a current disability of sinusitis 
or rhinitis.



CONCLUSION OF LAW

Sinusitis, to include rhinitis, was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
sinusitis was received in January 1994.  He was notified of 
the provisions of the VCAA by the AMC in correspondence dated 
in March and July 2004.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in May 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private and VA 
treatment records pertaining to his claimed sinus disability 
have been obtained and associated with his claims file.  He 
has also been provided with multiple VA medical examinations 
to address the nature and etiology of his claimed sinus 
disorder.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  See 38 C.F.R. § 
3.380.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis
 
The veteran maintains that he has current disabilities of 
sinusitis and/or rhinitis, for which he received treatment 
while he was on active duty.  Considering the claim in light 
of the above-noted legal authority, the Board finds that the 
weight of the evidence is against the claim.

In his April 1967 service entrance examination report, the 
veteran's sinuses were marked as normal.  Additional service 
medical records show that he was seen for complaints of sinus 
congestion in October 1967; sinus drainage in March 1969; ear 
pressure in February 1976; rhinitis in March 1986; and coryza 
(head cold) in January 1989; and in March 1993, he complained 
of sinus congestion and headaches.  However, there is no x-
ray evidence of sinusitis or definitive diagnosis of 
sinusitis or rhinitis in these treatment records. 

In medical history questionnaires dated in June 1983, 
September 1985, August 1987, February 1989, and October 1991, 
the veteran consistently marked that he suffered from 
sinusitis.  In these medical history reports, physician noted 
complaints of chronic sinus and nasal congestion.  However, 
multiple examination reports dated throughout the veteran's 
active service in April 1967, August 1968, June 1971, July 
1971, June 1977, June 1983, September 1985, August 1987, and 
February 1989 indicated that the veteran's sinuses were 
assessed as normal.  In his July 1993 service retirement 
medical evaluation, his sinuses were examined and determined 
to be normal.

Post-service, the veteran's VA outpatient treatment records 
for August to December 1994 do not reflect complaints of 
sinus problems.  Although he complained of increased sinus 
congestion and cough while serving in the Persian Gulf, no 
indication or finding pertaining to sinusitis or rhinitis was 
made during his Persian Gulf War Registry examination in 
December 1994.  In a January 1995 VA examination report, the 
veteran complained of dry cough, worse with exercise.  The 
examiner noted a diagnosis of possible early changes 
consistent with COPD (chronic obstructive pulmonary disease) 
or asthma.  No findings pertaining to either sinusitis or 
rhinitis were made.  Likewise, on VA examination in March 
1997, no diagnosis of either sinusitis or rhinitis was made, 
although the examiner noted findings of a deviated nasal 
septum.  Sinus x-rays revealed no evidence of sinusitis.

VA treatment notes dated in October 1997, April 1998, 
January1999, April 1999, July 1999, and January 2000 detail 
only subjective complaints of sinus problems up as well as 
chronic rhinitis and sinusitis. 

Private medical records dated from February 1998 to March 
1999 from Dr. R. show assessments of chronic sinus allergies 
and allergic rhinitis/sinusitis for which medication was 
prescribed.  An October 1998 private sinus CT report listed 
an impression of minimal muscosal thickening of the maxillary 
sinuses, consistent with chronic sinusitis, and otherwise 
unremarkable study of the sinuses.  

A private medical statement from an allergy and immunology 
treatment provider, dated in April 1999, included diagnoses 
of chronic rhinitis, non-allergic, and intrinsic asthma 
without status, mild, persistent.

In the July 2003 Joint Motion, it was argued that, since the 
veteran was seen for complaints of sinus congestion and sinus 
drainage, and assessed as having rhinitis, during service, as 
well as had continuity of complaints post-service, medical 
opinions were needed for definitive diagnoses of all current 
conditions and whether there is a nexus between any current 
findings and the veteran's active military service.

In a July 2004 general medical examination report, a VA 
otolaryngologist indicated that he had reviewed the veteran's 
claims file and conducted an examination.  The VA physician 
noted that sinus X-rays revealed normal findings and listed 
diagnoses of deviated nasal septum, no evidence of sinusitis, 
and mild allergic rhinitis.  In his May 2005 addendum, the 
physician opined that the veteran's mild allergic rhinitis 
was as likely as not aggravated by exposure to chemicals and 
allergens in service. 

In a February 2007 VA sinus examination report, the same VA 
otolaryngologist indicated that he had again reviewed the 
veteran's claims file and conducted another examination.  
Nasal examination findings were noted as deviated septum to 
the left with 40 percent obstruction, no polyps or purulence, 
and straight and firm nasal pyramid.  The physician listed a 
diagnosis of deviated nasal septum and specifically indicated 
that the veteran did not suffer from sinusitis or rhinitis, 
as his sinus X-rays revealed normal findings and all testing 
was negative. 

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  
However, in this case, the veteran's sinuses were marked as 
normal at entry into service and there is no clear and 
unmistakable evidence that the claimed sinus disability pre-
existed his military service.  Consequently, the Board finds 
that the presumption of soundness at entry into service is 
not rebutted by the evidence of record.  

Therefore, the Board will now consider the veteran's claim 
for entitlement to service connection on a direct basis.  As 
noted above, service medical records do not reveal any 
findings chronic nasal and sinus congestion and reflect an 
isolated assessment of rhinitis in March 1986.  However, the 
Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.   Competent evidence establishes that 
when a veteran does not, at a minimum, have the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, in the absence of proof of present 
disability there can be no valid claim.  

In this case, multiple VA as well as private examiners have 
repeatedly ruled out any diagnosis of sinusitis and the 
February 2007 VA examination report clarifies that the only 
current nasal disorder suffered by the veteran is a deviated 
nasal septum.  Further, evidence of record demonstrates that 
the veteran does not have any current allergic rhinitis 
manifestations.  The Board is cognizant that veteran was 
diagnosed with chronic non-allergic rhinitis by a private 
treatment provider in April 1999 as well as mild allergic 
rhinitis by a VA otolaryngologist in a July 2004 VA 
examination report.  However, in February 2007 VA examination 
report, the same VA otolaryngologist again reviewed the 
veteran's claims file as well as conducted another detailed 
physical examination and specifically indicated that the 
veteran did not have a diagnosis of sinusitis or rhinitis.  

The Board regards the February 2007 VA sinus examination as 
most persuasive evidence of record concerning whether the 
veteran suffers from a current disability of sinusitis or 
rhinitis inasmuch as it was prepared with a longitudinal 
review of the medical evidence and was the product of a 
detailed physical examination as well as pertinent and 
current diagnostic tests, including a sinus X-ray.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  As competent and persuasive medical 
evidence of record does not indicate a current diagnosis of 
sinusitis or rhinitis, the claim must be denied.  Further, 
the evidence reveals that the veteran has not sought any VA 
or private treatment concerning any claimed sinus disability 
since 2000.  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a current sinus disability as a 
result events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As each is a layperson without the 
appropriate medical training or expertise, neither the 
veteran nor his he is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the lay assertions as to 
the either the nature or etiology of his claimed sinus 
disability have no probative value.

Under these circumstances, the claim for service connection 
for sinusitis, to include rhinitis, must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sinusitis, to include 
rhinitis, is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to increased 
evaluations for left knee scar, tinea pigmentosa, right hand 
osteoarthritis, left hand osteoarthritis, arthritis of the 
long finger of the right hand, arthritis of the index finger 
of the right hand, arthritis of the long finger of the left 
hand, and arthritis of the index finger of the left hand is 
warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

Unfortunately, the veteran did not receive notice of 
information concerning the VCAA in reference to the issues of 
entitlement to increased evaluations for left knee scar, 
tinea pigmentosa, right hand osteoarthritis, left hand 
osteoarthritis, arthritis of the long finger of the right 
hand, arthritis of the index finger of the right hand, 
arthritis of the long finger of the left hand, and arthritis 
of the index finger of the left hand.  Appropriate action 
should be taken to ensure adequate VCAA notice as to these 
matters is provided.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is also provided.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1. The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), for the matters of 
entitlement to increased evaluations for 
left knee scar, tinea pigmentosa, right 
hand osteoarthritis, left hand 
osteoarthritis, arthritis of the long 
finger of the right hand, arthritis of 
the index finger of the right hand, 
arthritis of the long finger of the left 
hand, and arthritis of the index finger 
of the left hand.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for a left knee 
scar, tinea pigmentosa, right hand 
osteoarthritis, left hand osteoarthritis, 
arthritis of the long finger of the right 
hand, arthritis of the index finger of 
the right hand, arthritis of the long 
finger of the left hand, and arthritis of 
the index finger of the left hand since 
service.  Of particular interest are any 
Oklahoma City VAMC outstanding records of 
evaluation and/or treatment of the 
veteran's service-connected skin and hand 
disabilities, for the period from August 
2005 to the present.  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 38 
C.F.R. § 4.71a, Diagnostic Code 5229 
(revised effective August 26, 2002 under 
67 Fed. Reg. 48,784 (July 26, 2002)) and 
38 C.F.R. § 4.118, Diagnostic Codes 7805 
and 7806  (revised effective August 30, 
2002 under 67 Fed. Reg. 49590-49599 (July 
31, 2002)).  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case, to include the 
finger and skin regulations revised 
during the pendency of this appeal, and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


